Citation Nr: 0809390	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative disease of the lumbar spine 
(low back disability).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from September 
1975 to January 1976 and from October 1976 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in January 2008, and a 
transcript of the hearing is of record.  Although the veteran 
and his representative were provided 30 days after the 
hearing in which to submit additional treatment records, no 
records were submitted.  

The issue of service connection for an innocently acquired 
psychiatric disorder other than PTSD has been raised by and 
on behalf of the veteran.  Since this issue has not been 
adjudicated by the RO, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  A medically supportable diagnosis of PTSD based on a 
verified stressor or other potentially verifiable event or 
incident of the veteran's period of active service is not 
demonstrated.  

2.  The service-connected low back disability is shown to be 
productive of pain with flexion of at least 40 degrees; 
neither muscle spasm nor a related neurological deficit is 
demonstrated.   


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for service-connected low back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5010-5242 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In April 2005 the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection; he was sent a letter in 
July 2005 in which he was informed of the requirements needed 
to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file after theses letters.  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in an April 
2007 letter that a disability rating and effective date would 
be assigned if either of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also told in the April 2007 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  See Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  A VA psychiatric examination 
was conducted in July 2000.  Relevant orthopedic examinations 
have also been conducted, including in December 2006.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his January 2008 video conference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claim

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran's service medical records reveal complaints of 
nervous trouble in June 1976.  The veteran did not have any 
psychiatric complaints or disability on examinations in 
January 1980, October 1984, and January 1989.  The veteran 
complained on a February 1991 medical history report of 
having frequent trouble sleeping, depression or excessive 
worry and nervous trouble; it was noted that he had been 
treated for a severe case of job stress.  

According to a March 1991 Medical Evaluation Board report, 
the veteran had been evaluated in December 1990 for a history 
of an adjustment disorder.  It was noted that he had a mild 
adjustment disorder with mixed emotional features, which was 
thought to be resolving.  His impairment for military duty 
was considered mild and he did not have any impairment for 
social and industrial adaptability.  

The veteran was seen in September 1998 for psychiatric 
complaints, and the diagnosis was major depressive disorder 
vs. prolonged adjustment reaction.  

The veteran was hospitalized at a VA hospital in November 
1998 for psychiatric problems.  A major depressive disorder 
was diagnosed.  

Subsequent private and VA treatment records reveal continued 
treatment for psychiatric complaints, especially depression.  
A bipolar affective disorder with depressed mood was 
diagnosed on VA hospitalization in July 1999.  

According to Vet Center reports dated in April 1999, February 
2000, and July 2000, the veteran had been treated since 
January 1999 for a major affective disorder that might have 
started in service.  

It was noted on VA psychiatric evaluation in July 2000, which 
was initially done without access to the claims files, that 
the veteran had some psychiatric problems in service but no 
mental health contact after service until he was hospitalized 
for depression and suicidal ideation in late 1998.  The 
examiner concluded that there was no evidence of PTSD.  

After review of the claims files in September 2000, the VA 
examiner who saw the veteran in July diagnosed major 
depressive disorder vs. bipolar affective disorder, depressed 
type.  The examiner concluded that the veteran's psychiatric 
disability did not appear to be related to service.  

The subsequent treatment diagnoses include those of bipolar 
disorder, depression, personality disorder, rule out anxiety 
disorder, and rule out PTSD.  PTSD was diagnosed by a VA 
nurse practitioner without explanation in VA treatment 
records dated in August 2003.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2007).  

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

The veteran's service specialty in this case was in the 
medical field, including as a nurse, and he has not claimed 
combat experience.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154 are not applicable in this case.  

In order to establish service connection for a veteran who 
had no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  

Although the veteran was requested in writing in April and in 
December 2005 to provide information on his service 
stressors, he did not respond to these requests.   

Despite VA's efforts to obtain sufficient information from 
the veteran to verify his claimed stressors, the veteran has 
failed to provide sufficiently detailed information regarding 
the claimed events, including any applicable names and units 
of people who were injured or killed and the dates of the 
events involved, to warrant submission to the U.S. Army and 
Joint Services Records Research Center for verification.  

Consequently, because the veteran has not provided evidence 
of service stressors that can be verified, all of the 
elements needed to support a diagnosis of PTSD have not been 
shown in this case.  Hence, the claim of service connection 
for PTSD must be denied.  

With respect to the veteran's testimony at his January 2008, 
as well as the written statements by and on behalf of the 
veteran in support of his service connection claim, such lay 
statements are not competent evidence to establish the 
diagnosis of PTSD.  Questions of medical diagnosis or 
causation require the specialized knowledge and experience of 
a trained physician.  

A layperson is not competent to make a determination that a 
particular disability is the result of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In summary, because all of the elements required for a 
finding of service connection for PTSD are not shown, the 
preponderance of the evidence is against the veteran's claim.  
Consequently, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the 
increased rating issue currently on appeal, the present level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The veteran's service-connected low back disability is rated 
by the RO under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

In the selection of diagnostic code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2007).  

The Board notes, however, that Diagnostic Code 5243 is for 
intervertebral disc syndrome and that, according to 
orthopedic examinations July 2005 and December 2006, there is 
no evidence of intervertebral disc syndrome of the low back.  

Consequently, the Board believes that the veteran's low back 
disability should be rated for degenerative arthritis under 
Diagnostic Codes 5010-5242.  

Arthritis, due to trauma, substantiated by x-ray findings, 
will be rated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003 (2007).  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings, is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 20 percent evaluation is 
assigned when there is x-ray evidence of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under the applicable rating criteria for the spine, a 100 
percent evaluation is assigned for unfavorable ankylosis of 
the entire spine; a 50 percent evaluation is assigned when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine; a 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the thoracolumbar spine; a 20 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and a 10 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 
degrees, and lateral flexion to either side is zero to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2007); see also 38 C.F.R. § 4.71a, Plate V (2007).  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 
(2) (2007).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.   

The notes to the revised rating criteria for both cervical 
spine and low back disabilities state that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (1) (2007).  Each range 
of motion measurement is rounded to the nearest five degrees.  
Id. at Note (4) (2007).  


Analysis

The veteran is assigned a 20 percent evaluation for his 
service-connected low back disability.

To warrant a rating in excess of 20 percent for limitation of 
motion of the low back, there would need to be evidence of 
flexion to no more than 30 degrees or favorable ankylosis of 
the entire thoracolumbar spine.    

According to the results of VA orthopedic evaluations in 
December 2003, July 2005 and December 2006, the veteran's 
flexion of the thoracolumbar spine was performed to at least 
40 degrees.  The veteran did not have ankylosis, which 
involves immobility of the joint, of the thoracolumbar spine.  

The veteran asserts that the VA examination in December 2006 
was inadequate because it only took 15 minutes, did not 
involve use of a goniometer, and did not involve repetitive 
movement.  The Board would note, however, that the clinical 
findings on this examination are consistent with the results 
of the VA examinations in December 2003 and July 2005, which 
were performed by other VA physicians.  Consequently, the 
Board believes that the evidence on file is sufficient for 
rating purposes and that a new examination is not required.  

Based on this record, there is no basis for the assignment of 
a rating in excess of 20 percent in accordance with the 
applicable rating criteria.  See 38 C.F.R. § 4.31 (2007).  

The Board must also determine whether a higher evaluation can 
be assigned for the veteran's low back disability by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as allowed under 
the current regulations.  

Although the veteran complained on VA examination in December 
2006 of constant low back pain with radiation down the right 
leg, motor and sensory evaluation of the lower extremities 
was normal on the VA evaluations, meaning that there was no 
medical evidence of neuropathy.  Additionally, a private MRI 
of the lumbar spine in June 2005 from Greenville Radiology 
did not show any nerve root impingement.  

As there is no medical evidence of neurological impairment 
related to the low back warranting a compensable evaluation, 
the Board finds that a higher evaluation cannot be assigned 
by providing separate evaluations for the chronic orthopedic 
and neurologic manifestations of the veteran's low back 
disability.  

The Board also notes that an evaluation higher than 20 
percent is not warranted for low back disability based on 
functional impairment.  Deluca v. Brown, 8 Vet. App. 202 
(1995).  

The limitation of flexion of the veteran's low back on recent 
VA examinations was at least 10 degrees greater than the 
limitation of flexion required for a higher rating, and there 
is a lack of evidence of additional functional impairment due 
to pain or weakness.  

In fact, the examiner noted on evaluation in December 2006 
that motion of the low back was not additionally limited 
following repetitive use.  See 38 C.F.R. §§ 4.40, 4.45 
(2005); see also Deluca v. Brown, 8 Vet. App. 202 (1995).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluation in this case is not 
inadequate.  Ratings in excess of the current rating are 
provided in the Schedule for certain manifestations of each 
service-connected disability, such as greater limitation of 
motion of the low back, but the medical evidence reflects 
that this manifestation is not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture with marked interference with employment.  

Although it was noted on a January 2006 private medical 
statement evaluation from Piedmont Orthopaedic that the 
veteran was permanently disabled for employment because of 
his spinal condition, the relevant treatment records that 
accompanied this statement, which are dated from December 
2003 to January 2005, reveal problems in both the neck and 
low back.  

In fact, it was noted in January 2005 that the veteran had 
primarily cervical spine pain.  Moreover, the VA examination 
findings in July 2005 and December 2006 do not show any 
spasm, motor weakness, sensory deficit or gait problem.  

The evidence also does not show that the veteran has been 
recently hospitalized due to his service-connected low back 
disability.  Therefore, the RO was correct in not referring 
this case for extraschedular consideration.  



ORDER

Service connection for claimed PTSD is denied.  

An increased rating in excess of 20 percent for the service-
connected low back disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


